Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference number 130 as used in specification to define a gear mechanism; and 
Reference number 142 as used in specification to define a outer first set of burrs.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, in lines 9-10 the phrase “a gear mechanism including a main driving gear, a main driving shaft, a main driven gear, and a main driven shaft, wherein the main driven shaft extends downward from the gear box” render the claim indefinite because it is unclear what is the different between “a gear mechanism” and “a gear box” that recited in line 4 of the same claim 1.
After reviewing the Applicant’s specification; and for the purpose of the examination the Examiner interpreted “a gear mechanism including a main driving shaft, a main driven gear, and a main driven shaft, wherein the main driven shaft extends downward from the gear box” as “a gear box having a gear mechanism;….; the gear mechanism including a main driving gear, a main driving shaft, a main driven gear, and a main driven shaft, wherein the main driven shaft extends downward from the gear box”.
	Claims 1-16 are rejected because they depend from claim 1.

Regarding claim 17, in line 5 the phrase “a drive shaft supported by the stanchion” render the claim indefinite because it is unclear what is the function of “a drive shaft”; there is no mechanical cooperation between “a drive shaft” and “a grinding device”.
Regarding claim 17, in lines 8-9 the phrase “a tumbler having a top, an opposing bottom, and a ground chamber, wherein the tumbler is supported by the stanchion” render the claim indefinite because it is unclear what is the function of “a tumbler”; there is no mechanical cooperation between “a tumbler” and “a grinding device”.

Regarding claim 17, in lines 10-11 the phrase “wherein the distribution member is configured to rotate within the ground chamber during operation of the device” render the claim indefinite because it is unclear how “the distribution member is configured to rotate”; there is no mechanical structure to have “the distribution member is configured to rotate”
Claims 18-20 are rejected because they depend from claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wang (US20170181568A1).

Regarding claim 17, Wang discloses a grinding device (abstract) (paragraphs 0044-0046), comprising: 
a base (see fig.4 below); 
a stanchion having a top end and an opposing bottom end (see fig.4 below), 
wherein the bottom end of the stanchion is disposed about the base (see fig.4 below); 
a drive shaft (fig.1: (50)) supported by the stanchion; 
a burr mechanism supported by the stanchion and including a first set of burrs (fig.1: (30)) and a second set of burrs (fig.1: (20)), the first set of burrs rotatably coupled to the drive shaft; 
a tumbler (fig.1: (10)) having a top, an opposing bottom, and a ground chamber (fig.1: (11)), wherein the tumbler is supported by the stanchion; and 
a distribution member (fig.1: (40)) supported by the stanchion, wherein the distribution member is configured to rotate within the ground chamber during operation of the device (paragraph 0048)).  

    PNG
    media_image1.png
    568
    654
    media_image1.png
    Greyscale























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lyn Weber Workshops’s YouTube (LWW) in view of Manual Transmission’s YouTube (MTY).
Regarding claim 1, LWW discloses a grinding device (page 1) comprising: 
a base (page 1); 
a stanchion having a top end and an opposing bottom end (page 1), 
wherein the bottom end of the stanchion is disposed about the base (page 1);  
a gear box extending away from the stanchion (page 1); 
a burr collar extending away from the stanchion (page 2);
a flywheel extending away from the stanchion (page 1), 
wherein the flywheel includes a handle for turning the flywheel (page 1);
a gear mechanism including a main driving gear, a main driving shaft, a main driven gear, and a main driven shaft (page 3),
wherein the main driven shaft extends downward from the gear box (page 1); 
a burr mechanism including a first set of burrs and a second set of burrs (page 2), the first set of burrs rotatably coupled to the main driven shaft (page 2); and 

LWW does not disclose a variable transmission mechanism having a first gear set and a second gear set, wherein the first gear set and the second gear set are selectively engageable to drive the gear mechanism.  

MTY teaches a variable transmission mechanism (pages 1-2) having a first gear set and a second gear set (page 1: see the plurality of the gears sets), 
wherein the first gear set and the second gear set are selectively engageable to drive the gear mechanism (pages 1-2: see the select the desire set).  

Both of the prior arts of LWW and MTY are related to an apparatus that using a gear mechanism;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder mechanism of the grinder of LWW to have a variable transmission mechanism having a first gear set and a second gear set, wherein the first gear set and the second gear set are selectively engageable to drive the gear mechanism as taught by MTY; in order to provide a grinder with variable speed and torque as desired, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claims 2-6, MTY is concerned about the gear set ratio (page 3); 
MTY teaches a plurality of different ratio of gear set (pages 1-4);
The ratio of the gear is depending on the number of the gear’s teeth;
It would have been obvious to one having ordinary skill in the art at the time the invention was made to MTY to modify the plurality of the gears to be wherein the first gear set is a 1:1 gear set; wherein the second gear set is a 1:2 gear set; wherein the first gear set includes a 1:1 driving gear with a first set of teeth, and a 1:1 driven gear with a second set of teeth; wherein the second gear set includes a 1:2 driving gear with a third set of teeth, and a 1:2 driven gear with a fourth set of teeth; wherein the 1:1 driving gear includes 16 teeth in order to provide a grinder with variable speed and torque as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 7, MTY teaches a gear selection lever disposed about the gear box, wherein the first gear set and the second gear set are selectively engageable by rotation of the gear selection lever (pages 1-2).  

Regarding claims 8-11, MTY teaches the gears mechanism having axels, channels and locking mechanism for engaging and disengaging a specific set of gear as desired (pages 14);
MTY does not teaches wherein the gear selection lever is coupled to a gear change axle having a gear change channel, and further comprising a gear shuttle sleeve slideably disposed about the gear change axle, wherein the gear shuttle sleeve as a hole; further comprising a shuttle detent configured to fit within the hole of the gear shuttle sleeve; further comprising a gear shuttle finger extending away from the gear shuttle sleeve, wherein rotation of the gear selection lever causes the shuttle detent to slide axially within the gear change channel; further comprising a gear coupler disposed about the main driving shaft, wherein the gear coupler includes a coupler channel configured to receive the shuttle finger, wherein rotation of the gear selection lever causes the gear coupler to slide axially along the main driving shaft.  
However, using any gears mechanism is resulting of the same of operating the grinder with variable speed and torque as desired; there is no an expecting result;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the gear mechanism of MTY by any equivalent driving gear mechanism, since it has held that “the mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other". In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).

Regarding claim 12, MTY is concerned about the gear set ratio (page 3); 
MTY teaches a plurality of different ratio of gear set (pages 1-4);
The ratio of the gear is depending on the number of the gear’s teeth;

It would have been obvious to one having ordinary skill in the art at the time the invention was made to MTY to modify the plurality of the gears to be further comprising a 1:1 coupling gear disposed about the main driving shaft, and a 1:2 coupling gear disposed about the main driving shaft, wherein rotation of the gear selection lever causes the gear coupler to slide axially along the main driving shaft and engage the 1:1 coupling gear or the 1:2 coupling gear in order to provide a grinder with variable speed and torque as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over over Lyn Weber Workshops’s YouTube (LWW) in view of Manual Transmission’s YouTube (MTY) as applied to claim 1 above, and further in view of Lyn (US20180125300A1).
Regarding claims 13-15, LWW discloses further comprising a tumbler having a top, an opposing bottom, and a ground chamber (page 1), further comprising a burr mount supported by the burr collar(page2), and further comprising a wiper supported by the burr collar, wherein the wiper is configured to slide about the tumbler in the ground chamber during operation of the device
Lyn in view of LWW does not disclose wherein a first set of magnets is disposed about the top of the tumbler;
wherein a second set of magnets is disposed about the burr mount for attracting the first set of magnets of the tumbler;
further comprising a wiper supported by the burr collar, wherein the wiper is configured to slide about the tumbler in the ground chamber during operation of the device.

Lyn teaches a grinder device (abstract and paragraph 0026); comprising:
a first set of magnets (fig.6i) is disposed about a top of a tumbler (fig.6: collar), and 
further comprising a burr mount (fig.6.h), 
wherein a second set of magnets (fig.6i) is disposed about the burr mount (fig.6.h) for attracting the first set of magnets of the tumbler;  
further comprising a wiper (fig.7c) supported by the burr mount, wherein the wiper is configured to slide about the tumbler in the ground chamber during operation of the device (paragraph 0027);
Both of the prior arts of LWW and Lyn are related to a coffee grinder;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of LWW in view of MTY to have a first set of magnets is disposed about the top of the tumbler and a second set of magnets is disposed about the burr mount for attracting the first set of magnets of the tumbler; and a wiper supported by the burr collar, in order to a positive air pressure region inside the grind chamber, expunging any remaining grounds out of the grinding chamber (Lyn: paragraph 0027); thereby having wherein a first set of magnets is disposed about the top of the tumbler, and further comprising a burr mount supported by the stanchion, wherein a second set of magnets is disposed about the burr mount for attracting the first set of magnets of the tumbler; and further comprising a wiper supported by the burr collar, wherein the wiper is configured to slide about the tumbler in the ground chamber during operation of the device in order to a positive air pressure region inside the grind chamber, expunging any remaining grounds out of the grinding chamber, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lyn Weber Workshops’s YouTube (LWW) in view of Manual Transmission’s YouTube (MTY) and Lyn (US20180125300A1) as applied to claim 13 above, and further in view of Wang (US20170181568A1).
Regarding claim 16, LWW in view MTY and Lyn does not disclose further comprising a distribution member supported by the burr collar, wherein the distribution member is configured to rotate within the ground chamber of the tumbler during operation of the device.

Wang teaches a grinding device (abstract) (paragraphs 0044-0046), comprising: 
a base (see fig.4 below); 
a stanchion having a top end and an opposing bottom end (see fig.4 above), 
wherein the bottom end of the stanchion is disposed about the base (see fig.4 above); 
a drive shaft (fig.1: (50)) supported by the stanchion; 
a burr mechanism supported by the stanchion and including a first set of burrs (fig.1: (30)) and a second set of burrs (fig.1: (20)), the first set of burrs rotatably coupled to the drive shaft; 
a tumbler (fig.1: (10)) having a top, an opposing bottom, and a ground chamber (fig.1: (11)), wherein the tumbler is supported by the stanchion; and 
a distribution member (fig.1: (40)) supported by the stanchion, wherein the distribution member is configured to rotate within the ground chamber during operation of the device (paragraph 0048)).  

Both of the prior arts of LWW and Wangare are related to a coffee grinder;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder mechanism of the grinder of LWW in view MTY and Lyn to have a first set of burrs and a second set of burrs; the first set of burrs rotatably coupled to the drive shaft as taught by Wangare; and modify the grinder of H1G to have a distribution member supported by the stanchion, wherein the distribution member is configured to rotate within the ground chamber during operation of the device as taught by Wangare in order to provide a grinder, which is easy to be cleaned up (Wangare: paragraph 0004), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over HG-1 Hand Grinder “H1G; date 04/29/2020, see page 1” in view of Wang (US20170181568A1).
Regarding claim 17, H1G discloses a grinding device (page 1) comprising: 
a base (see fig. above); 
a stanchion having a top end and an opposing bottom end (see fig. above), 
wherein the bottom end of the stanchion is disposed about the base (see fig. above); 
a drive shaft supported by the stanchion (see fig. above); 
a burr mechanism supported by the stanchion (see fig. above) rotatably coupled to the drive shaft; 
a tumbler having a top, an opposing bottom, and a ground chamber, wherein the tumbler is supported by the stanchion (see fig. above); and 

H1G does not disclose including a first set of burrs and a second set of burrs; the first set of burrs rotatably coupled to the drive shaft; a distribution member supported by the stanchion, wherein the distribution member is configured to rotate within the ground chamber during operation of the device.  




    PNG
    media_image2.png
    892
    876
    media_image2.png
    Greyscale






























Wang teaches a grinding device (abstract) (paragraphs 0044-0046), comprising: 
a base (see fig.4 below); 
a stanchion having a top end and an opposing bottom end (see fig.4 above), 
wherein the bottom end of the stanchion is disposed about the base (see fig.4 above); 
a drive shaft (fig.1: (50)) supported by the stanchion; 
a burr mechanism supported by the stanchion and including a first set of burrs (fig.1: (30)) and a second set of burrs (fig.1: (20)), the first set of burrs rotatably coupled to the drive shaft; 
a tumbler (fig.1: (10)) having a top, an opposing bottom, and a ground chamber (fig.1: (11)), wherein the tumbler is supported by the stanchion; and 
a distribution member (fig.1: (40)) supported by the stanchion, wherein the distribution member is configured to rotate within the ground chamber during operation of the device (paragraph 0048)).  

Both of the prior arts of H1G and Wangare are related to a coffee grinder;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder mechanism of the grinder of H1G to have a first set of burrs and a second set of burrs; the first set of burrs rotatably coupled to the drive shaft as taught by Wangare; and modify the grinder of H1G to have a distribution member supported by the stanchion, wherein the distribution member is configured to rotate within the ground chamber during operation of the device as taught by Wangare in order to provide a grinder, which is easy to be cleaned up (Wangare: paragraph 0004), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 18, Wang teaches wherein the distribution member is a rod (fig..2: see the 8 rods of the residue removing plate (40));
Wang does not teach wherein the distribution member is a stainless steel rod. 

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Wang to have the distribution member made of stainless-steel in order to provide the functionality to act as a distribution member which having wear resistance; impact resistance and strength; since it has been held that the selection of a known material based on its properties for its intended use supported a prima facie obviousness determination. In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over HG-1 Hand Grinder “H1G; date 04/29/2020, see page 1” in view of Wang as applied to claim 17 above, and further in view of Lyn (US20180125300A1).
Regarding claim 19, Wang teaches further comprising a burr mount supported by the stanchion (see fig.1 below);

H1G in view of Wang does not disclose wherein a first set of magnets is disposed about the top of the tumbler, wherein a second set of magnets is disposed about the burr mount for attracting the first set of magnets of the tumbler.  

    PNG
    media_image3.png
    718
    755
    media_image3.png
    Greyscale





















Lyn teaches a grinder device (abstract and paragraph 0026); comprising:
a first set of magnets (fig.6i) is disposed about a top of a tumbler (fig.6: collar), and 
further comprising a burr mount (fig.6.h), 
wherein a second set of magnets (fig.6i) is disposed about the burr mount (fig.6.h) for attracting the first set of magnets of the tumbler.  

Both of the prior arts of H1G and Lyn are related to a coffee grinder;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of H1G in view of Wang to have a first set of magnets is disposed about the top of the tumbler and a second set of magnets is disposed about the burr mount for attracting the first set of magnets of the tumbler as taught by Lyn; thereby having wherein a first set of magnets is disposed about the top of the tumbler, and further comprising a burr mount supported by the stanchion, wherein a second set of magnets is disposed about the burr mount for attracting the first set of magnets of the tumbler, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 20, H1G discloses further comprising a wiper supported by the burr mount, wherein the wiper is configured to slide about the tumbler in the ground chamber during operation of the device (page 9 lines 11-12: wiper, and obviously the wiper can be supported by the burr mount of the grinding mechanism in order to wipe the internal circumference surface of the tumbler).

Also, Lyn teaches further comprising a wiper (fig.7c) supported by the burr mount, wherein the wiper is configured to slide about the tumbler in the ground chamber during operation of the device (paragraph 0027).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725